Title: To James Madison from Peter S. Du Ponceau, 5 November 1825
From: Du Ponceau, Peter S.
To: Madison, James


        
          Sir
          Philada. 5th. Novr. 1825
        
        By order of the Board of Directors of the Society for the Commemoration of the landing of William Penn, I have the honor to inform you that at their Meeting on the 2d inst. You have been unanimously elected an honorary Member of the Said Association. I am directed also to transmit to you a Printed Copy of their Constitution & late proceedings, which you will find here inclosed. I have the honor to be With the highest veneration & respect Sir Your most obedt humble servant
        
          Peter S. Du PonceauCorresponding Secretary
        
       